Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4, 8-11, and 16-20 are pending for examination. Claims 1, 10, and 18 are independent. 

Response to Amendment
This office action is responsive to the amendment filed on 02/08/2021. As directed by the amendment, claims 1, 4, 8-10, and 18 are amended. Claims 3, 5-7, and 12-15 are cancelled.

Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive. On pages 9-10 of the Arguments/Remarks, Applicant argues “Claim 1 does not recite a mental process. For example, at least the following elements of amended Claim 1 cannot be performed as a mental process "applying, by a processor, natural language processing to one or more documents ... to extract one or both of names of authors of the one or more documents and names of people referenced in the one or more documents; ... providing front-end processing to an issue tracking system, the front-end processing comprising: receiving, by the processor, a report of an issue related to one of the domains ... and instructing the issue tracking system to electronically route the received report of the issue to the located expert in the domain, .
Applicant further argues on page 10 of the Arguments/Remarks, that “Claim 1 includes elements that are integrated into the practical application of building a knowledge base starting with human knowledge ("from a human annotator") and supplementing that with information about who wrote or is mentioned in relevant technical documents ("applying, by a processor, natural language processing to one or more documents related to the set of domains to extract one or both of names of 
Applicants Arguments regarding the 35 USC 103 rejection have been fully considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 8-11, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.

Step 1


Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.
	
Regarding Claims 1, 10, and 18
creating a knowledge base that identifies experts in a set of domains (This step appear to be practically implementable in the human mind and is understood to be a recitation of a mental process)
	applying, by a processor, natural language processing to one or more documents related to the set of domains to extract one or both of names of authors of the one or more documents and names of people referenced in the one or more documents (Other than the recitation of generic computer equipment (“processor”), the steps appear to be practically implementable in the human mind and is understood to be a recitation of a mental process)
initializing the knowledge base based at least in part on the received names of one or more people and results of the extracting (This step appear to be practically implementable in the human mind and is understood to be a recitation of a mental process)
providing front-end processing to an issue tracking system (This step appear to be practically implementable in the human mind and is understood to be a recitation of a mental process)
accessing the knowledge base to locate an expert in the domain (This step appear to be practically implementable in the human mind and is understood to be a recitation of a mental process)
monitoring data collected from operation of the issue tracking system (This step appear to be practically implementable in the human mind and is understood to be a recitation of a mental process)
the monitoring comprising using natural language processing, by the processor, on the conversational data to determine a name of a person who provided expertise used to resolve the issue and a number of issues that the located expert has been asked to resolve (Other than the recitation of generic computer equipment (“processor”), the steps appear to be practically implementable in the human mind and is understood to be a recitation of a mental process)
updating, by the processor, the knowledge base based at least in part on the data collected from the operation of the issue tracking system, the updating comprising one or both of refining information about the experts in the knowledge base and adding a new expert to the knowledge base (Other than the recitation of generic computer equipment (“processor”), the steps appear to be practically implementable in the human mind and is understood to be a recitation of a mental process)

Regarding Claims 2, 11, and 19
further comprising repeating the providing, monitoring, and updating (This step appear to be practically implementable in the human mind and is understood to be a recitation of a mental process)

Regarding Claim 4
wherein the updating further comprises removing an expert from a domain in the set of domains (This step appear to be practically implementable in the human mind and is understood to be a recitation of a mental process)

Regarding Claim 8 and 16
wherein the updating is performed periodically (This step appear to be practically implementable in the human mind and is understood to be a recitation of a mental process)

	Regarding Claims 9 and 17
wherein the updating is performed in response to a number of reports of issues sent to the located expert exceeding a threshold (This step appear to be practically implementable in the human mind and is understood to be a recitation of a mental process)
Regarding Claim 20
wherein the updating is performed periodically and in response to a number of reports of issues sent to the located expert exceeding a threshold (This step appear to be practically implementable in the human mind and is understood to be a recitation of a mental process)

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Regarding Claims 1, 10, and 18
A processor, A system comprising: a memory having computer readable instructions; and one or more processors for executing the computer readable instructions and A computer program product comprising a computer readable storage medium having program instructions embodied therewith (Are understood to be generic computer equipment. See MPEP 2106.05(f).)
the creating comprising: receiving, from a human annotator, input identifying names of one or more people with expertise in the set of domains (This step appears to be directed to receiving or transmitting information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
the front-end processing comprising: receiving, by the processor, a report of an issue related to one of the domains (This step appears to be directed to receiving or transmitting information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
instructing the issue tracking system to electronically route the received report of the issue to the located expert in the domain, the issue tracking system executing on a different processor than the front-end processing (This step appears to be directed to receiving or transmitting information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
the data comprising conversational data (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 

Regarding Claims 1, 10, and 18
A processor, A system comprising: a memory having computer readable instructions; and one or more processors for executing the computer readable instructions and A computer program product comprising a computer readable storage medium having program instructions embodied therewith (Are understood to be generic computer equipment. See MPEP 2106.05(f).)
the creating comprising: receiving, from a human annotator, input identifying names of one or more people with expertise in the set of domains (This step appears to be directed to receiving or transmitting information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
the front-end processing comprising: receiving, by the processor, a report of an issue related to one of the domains (This step appears to be directed to receiving or transmitting information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
instructing the issue tracking system to electronically route the received report of the issue to the located expert in the domain, the issue tracking system executing on a different processor than the front-end processing (This step appears to be directed to receiving or transmitting information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
(The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  1-2, 4, 8-11, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 7444315, hereinafter "Wu") in view of Cho et al.(US 20030074516, hereinafter "Cho") and Pater (US 20140310017, hereinafter "Pater").

Regarding Claim 1
Wu discloses: A method comprising: creating a knowledge base that identifies experts in a set of domains ([Col 5 lines 60] “Knowledge networks 120 may be generated by a knowledge network generator module 166 and updated with a knowledge network update module 160. A”)
 ([Col 14 line 28-32]): 
receiving, by the processor, a report of an issue related to one of the domains ([Col 11 line 64-67] “a user may submit a query to the enterprise server for a problem (block302). The query may be submitted via a mobile device or an application that is external to the enterprise server.”); 
accessing the knowledge base to locate an expert in the domain ([Col 12 line 54] “if an organization has records of communications between employees (e.g., email), certain employees can be identified as an experts who answer most of the questions in a working area or a project. Employ ees who are identified as potential experts based on contact information and communications can be added in a communication network (block 334). Such as a group email list, and added to the knowledge network (block 354).”); and 
instructing the issue tracking system to electronically route the received report of the issue to the located expert in the domain, the issue tracking system executing on a different processor than the front-end processing ([Col 15 line 18-21] “a user can trigger an event to send a request to the enterprise server for information for a topic or problem (block 601). The user may be on an application or a mobile (client) device that is external to the enterprise server.” Call center application on 205 are issue tracking system and Enterprise Server with knowledge base is front-end processing, see Fig 2); 2Response to Office Action Dated November 6, 2020 Application No.: 15/807,618 Docket No.: FIS920170006US1 
, by the processor, the knowledge base based at least in part on the data collected from the operation of the issue tracking system, the updating comprising one or both of refining information about the experts in the knowledge base and adding a new expert to the knowledge base ([Col 13 line 55], Wu “When new experts are identified for a virtual community, those experts are subscribed to that knowledge network and the published information for the knowledge network can be updated in the master knowledge repository.”).
Wu does not explicitly disclose: The creating comprising: receiving, from a human annotator, input identifying names of one or more people with expertise in the set of domains; applying, by a processor, natural language processing to one or more documents related to the set of domains to extract one or both of names of authors of the one or more documents and names of people referenced in the one or more documents; and initializing the knowledge base based at least in part on the received names of one or more people and results of the extracting;
However Cho discloses in the same field of endeavor: The creating comprising: 
receiving, from a human annotator, input identifying names of one or more people with expertise in the set of domains ([Para 0041] “Users of the present invention may use user criteria 52 to tailor the search performed by server 12 to identify articles related to a particular domain or field or industry. User criteria 52 may include keywords specific to the domain, names of publications, names of journals, newspaper names, databases names, digital libraries, various concepts, names of authors, publication dates, etc. related to the domain, and other like information.”); 
applying, by a processor, natural language processing to one or more documents related to the set of domains to extract one or both of names of authors of the one or more documents and names of people referenced in the one or more documents ([Para 0044] “In alternative embodiments, a filter based on natural language processing (NLP) may be used to identify articles which are relevant to the user criteria. The articles may also be categorized based on other criteria such as the source of the articles, publication dates of the articles, author(s) of the articles, etc.”); and 
initializing the knowledge base based at least in part on the received names of one or more people and results of the extracting ([0071] “Metadata is generally information that describes the circumstances under which a fact was observed, but may also include information about the source of the information--for example, authors and publication date of an article.” [0074] “Server 12 may be configured to parse the natural language sentences or templates, to identify facts and metadata, to identify objects and processes from the facts, and to determine ontological relationships between the objects and processes, and store the extracted information in the knowledge base.”); 
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Wu and Cho. Doing so a knowledge base is configured to store the extracted information according to an ontology.
Wu in view of Cho does not explicitly disclose: monitoring data collected from operation of the issue tracking system, the data comprising conversational data, and the monitoring comprising using natural language processing, by the processor, on the conversational data to determine a name of a person who provided expertise used to resolve the issue and a number of issues that the located expert has been asked to resolve;
However, Pater discloses in the same field of endeavor: monitoring data collected from operation of the issue tracking system, the data comprising conversational data, and the monitoring comprising using natural language processing, by the processor, on the conversational data to determine a name of a person who provided expertise used to resolve the issue and a number of issues that the located expert has been asked to resolve ([0005] Pater “A processor can extract data from the scientific research article and the entries associated with the scientific research article and analyze the data using natural language processing, manual analysis, big data analytics, and keyword analysis. The analysis can provide information to practitioners to solve clinical problems, create collaborations between health and scientific professionals and researchers, provide patients with access to specialists, provide trainees a connection with specialists and mentors, reveal various concerns, sentinel events, market trends, reactions to marketing messages and product launches, and other feedback associated with the scientific research article.”); 
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Wu, Cho and Pater. Doing so can provide a foundation for conversations between the peers, as well as for patients and researchers to find specialists (Para 0004). 

Regarding Claim 10
([Col 5 lines 60] “Knowledge networks 120 may be generated by a knowledge network generator module 166 and updated with a knowledge network update module 160. A”); providing front-end processing to an issue tracking system, the front-end processing comprising ([Col 14 line 28-32]): receiving, by the processor, a report of an issue related to one of the domains ([Col 11 line 64-67] “a user may submit a query to the enterprise server for a problem (block302). The query may be submitted via a mobile device or an application that is external to the enterprise server.”); accessing the knowledge base to locate an expert in the domain; and 4Response to Office Action Dated November 6, 2020Docket No.: FIS920170006US1instructing the issue tracking system to electronically route the received report of the issue to the located expert in the domain ([Col 12 line 54] “if an organization has records of communications between employees (e.g., email), certain employees can be identified as an experts who answer most of the questions in a working area or a project. Employees who are identified as potential experts based on contact information and communications can be added in a communication network (block 334). Such as a group email list, and added to the knowledge network (block 354).”), the issue tracking system executing on a different processor than the front-end processing ([Col 15 line 18-21] “a user can trigger an event to send a request to the enterprise server for information for a topic or problem (block 601). The user may be on an application or a mobile (client) device that is external to the enterprise server.” Call center application on 205 are issue tracking system and Enterprise Server with knowledge base is front-end processing, see Fig 2); updating, by the processor, the knowledge base based at least in part on the data collected from the operation of the issue tracking system, the updating comprising one or both of refining information about the experts in the knowledge base and adding a new expert to the knowledge base ([Col 13 line 55], Wu “When new experts are identified for a virtual community, those experts are subscribed to that knowledge network and the published information for the knowledge network can be updated in the master knowledge repository.”).
Wu does not explicitly disclose: the creating comprising: receiving, from a human annotator, input identifying names of one or more people with expertise in the set of domains; applying, by a processor of the one or more processors, natural language processing to one or more documents related to the set of domains to extract one or both of names of authors of the one or more documents and names of people referenced in the one or more documents; and initializing the knowledge base based at least in part on the received names of one or more people and results of the extracting; 
However Cho discloses in the same field of endeavor: the creating   comprising: receiving, from a human annotator, input identifying names of one or more people with expertise in the set of domains ([Para 0041] “Users of the present invention may use user criteria 52 to tailor the search performed by server 12 to identify articles related to a particular domain or field or industry. User criteria 52 may include keywords specific to the domain, names of publications, names of journals, newspaper names, databases names, digital libraries, various concepts, names of authors, publication dates, etc. related to the domain, and other like information.”); applying, by a processor of the one or more processors, natural language processing to one or more documents related to the set of domains to extract one or both of names of authors of the one or more documents and names of people referenced in the one or more documents ([Para 0044] “In alternative embodiments, a filter based on natural language processing (NLP) may be used to identify articles which are relevant to the user criteria. The articles may also be categorized based on other criteria such as the source of the articles, publication dates of the articles, author(s) of the articles, etc.”); and initializing the knowledge base based at least in part on the received names of one or more people and results of the extracting ([0071] “Metadata is generally information that describes the circumstances under which a fact was observed, but may also include information about the source of the information--for example, authors and publication date of an article.” [0074] “Server 12 may be configured to parse the natural language sentences or templates, to identify facts and metadata, to identify objects and processes from the facts, and to determine ontological relationships between the objects and processes, and store the extracted information in the knowledge base.”); 
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Wu and Cho. Doing so a knowledge base is configured to store the extracted information according to an ontology.
Wu in view of Cho does not explicitly disclose: monitoring data collected from operation of the issue tracking system, the data comprising conversational data, and the monitoring comprising using, by the processor, natural language processing on the conversational data to determine a name of a person who provided expertise used to resolve the issue and a number of issues that the located expert has been asked to resolve;
However, Pater discloses in the same field of endeavor: monitoring data collected from operation of the issue tracking system, the data comprising conversational data, and the monitoring comprising using, by the processor, natural language processing on the conversational data to determine a name of a person who provided expertise used to resolve the issue and a number of issues that the located expert has been asked to resolve ([0005] Pater “A processor can extract data from the scientific research article and the entries associated with the scientific research article and analyze the data using natural language processing, manual analysis, big data analytics, and keyword analysis. The analysis can provide information to practitioners to solve clinical problems, create collaborations between health and scientific professionals and researchers, provide patients with access to specialists, provide trainees a connection with specialists and mentors, reveal various concerns, sentinel events, market trends, reactions to marketing messages and product launches, and other feedback associated with the scientific research article.”); 
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Wu, Cho and Pater. Doing so can provide a foundation for conversations between the peers, as well as for patients and researchers to find specialists (Para 0004). 

Regarding Claim 18
Wu discloses: A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising: creating a knowledge base that identifies experts in a set of domains ([Col 5 lines 60] “Knowledge networks 120 may be generated by a knowledge network generator module 166 and updated with a knowledge network update module 160. A”); providing front-end processing to a conversational issue tracking system, the front-end processing ([Col 14 line 28-32]): receiving, by the processor, a report of an issue related to one of the domains ([Col 11 line 64-67] “a user may submit a query to the enterprise server for a problem (block302). The query may be submitted via a mobile device or an application that is external to the enterprise server.”); accessing the knowledge base to locate an expert in the domain ([Col 12 line 54] “if an organization has records of communications between employees (e.g., email), certain employees can be identified as an experts who answer most of the questions in a working area or a project. Employees who are identified as potential experts based on contact information and communications can be added in a communication network (block 334). Such as a group email list, and added to the knowledge network (block 354).”); and instructing the issue tracking system to electronically route the received report of the issue to the located expert in the domain, the issue tracking system executing on a different processor than the front-end processing ([Col 15 line 18-21] “a user can trigger an event to send a request to the enterprise server for information for a topic or problem (block 601). The user may be on an application or a mobile (client) device that is external to the enterprise server.” Call center application on 205 are issue tracking system and Enterprise Server with knowledge base is front-end processing, see Fig 2); and updating, by the processor, the knowledge base based at least in part on the data collected from the operation of the issue tracking system, the updating comprising one or both of refining information about the experts in the knowledge base and adding a new expert to the knowledge base ([Col 13 line 55], Wu “When new experts are identified for a virtual community, those experts are subscribed to that knowledge network and the published information for the knowledge network can be updated in the master knowledge repository.”).
Wu does not explicitly disclose: the creating comprising: receiving, from a human annotator, input identifying names of one or more people with expertise in the set of domains; applying, by the processor, natural language processing to one or more documents related to the set of domains to extract one or both of names of authors of the one or more documents and names of people referenced in the one or more documents; and initializing the knowledge base based at least in part on the received names of one or more people and results of the extracting; 
However Cho discloses in the same field of endeavor: the creating comprising: receiving, from a human annotator, input identifying names of one or more people with expertise in the set of domains ([Para 0041] “Users of the present invention may use user criteria 52 to tailor the search performed by server 12 to identify articles related to a particular domain or field or industry. User criteria 52 may include keywords specific to the domain, names of publications, names of journals, newspaper names, databases names, digital libraries, various concepts, names of authors, publication dates, etc. related to the domain, and other like information.”); applying, by the processor, natural language processing to one or more documents related to the set of domains to extract one or both of names of authors of the one or more documents and names of people referenced in the one or more documents ([Para 0044] “In alternative embodiments, a filter based on natural language processing (NLP) may be used to identify articles which are relevant to the user criteria. The articles may also be categorized based on other criteria such as the source of the articles, publication dates of the articles, author(s) of the articles, etc.”); and initializing the knowledge base based at least in part on the received names of one or more people and results of the extracting ([0071] “Metadata is generally information that describes the circumstances under which a fact was observed, but may also include information about the source of the information--for example, authors and publication date of an article.” [0074] “Server 12 may be configured to parse the natural language sentences or templates, to identify facts and metadata, to identify objects and processes from the facts, and to determine ontological relationships between the objects and processes, and store the extracted information in the knowledge base.”); 
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Wu and Cho. Doing so a knowledge base is configured to store the extracted information according to an ontology.
, the data comprising conversational data, and the monitoring comprising using, by the processor, natural language processing on the conversational data to determine a name of a person who provided expertise used to resolve the issue and a number of issues that the located expert has been asked to resolve; 
However, Pater discloses in the same field of endeavor: monitoring data collected from operation of the issue tracking system, the data comprising conversational data, and the monitoring comprising using, by the processor, natural language processing on the conversational data to determine a name of a person who provided expertise used to resolve the issue and a number of issues that the located expert has been asked to resolve ([0005] Pater “A processor can extract data from the scientific research article and the entries associated with the scientific research article and analyze the data using natural language processing, manual analysis, big data analytics, and keyword analysis. The analysis can provide information to practitioners to solve clinical problems, create collaborations between health and scientific professionals and researchers, provide patients with access to specialists, provide trainees a connection with specialists and mentors, reveal various concerns, sentinel events, market trends, reactions to marketing messages and product launches, and other feedback associated with the scientific research article.”); 
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Wu, Cho and Pater. Doing so can provide a  (Para 0004). 

Regarding Claim 2
Wu in view of Cho and Pater discloses: The method of claim 1, further comprising repeating the providing, monitoring, and updating (Wu teaches flowchart process repeats whenever trigger even occurs, see Fig 3).

Regarding Claim 4
Wu in view of Cho and Pater discloses: The method of claim 1, wherein the updating further comprises removing an expert from a domain in the set of domains ([Col 15 line 20], Wu “The user may be on an application or a mobile (client) device that is external to the enterprise server. As shown in FIG. 6A, the triggering events can include having a user to unsubscribe from a virtual community (block 602), (e.g., unsubscribe when an expert discontinues employment the company),”).

Regarding Claim 8
Wu in view of Cho and Pater discloses: The method of claim 1, wherein the updating is performed periodically ([Col 13 line 60], Wu “In one implementation, the master knowledge repository can synchronously provide users with updated information” [Col 11 line 62], Wu “The knowledge network can be created and/or updated based on one or more triggering events (block 301).”).

Regarding Claim 9
Wu in view of Cho and Pater discloses: The method of claim 1, wherein the updating is performed in response to a number of reports of issues sent to the located expert exceeding a threshold ([Col 11 line 62], Wu “The knowledge network can be created and/or updated based on one or more triggering events (block 301). For example, a user may submit a query to the enterprise server for a problem (block302). The query may be submitted via a mobile device or an application that is external to the enterprise server.”).

Regarding Claim 20
Wu in view of Cho and Pater discloses: The computer program product of claim 18, wherein the updating is performed periodically ([Col 13 line 60], Wu “In one implementation, the master knowledge repository can synchronously provide users with updated information” [Col 11 line 62], Wu “The knowledge network can be created and/or updated based on one or more triggering events (block 301).”)and in response to a number of reports of issues sent to the located expert exceeding a threshold ([Col 11 line 62], Wu “The knowledge network can be created and/or updated based on one or more triggering events (block 301). For example, a user may submit a query to the enterprise server for a problem (block302). The query may be submitted via a mobile device or an application that is external to the enterprise server.”).

Regarding Claim 11
(CLAIM 11 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 2 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 16
(CLAIM 16 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 8 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 17
(CLAIM 17 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 9 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 19
(CLAIM 19 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 2 AND IS REJECTED ON THE SAME GROUND)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571)2723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TEWODROS E MENGISTU/Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121